Citation Nr: 0002810	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
November 1976, and from November 1990 to April 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Competent evidence of gout in service or linking post-service 
gout to service has not been presented.


CONCLUSION OF LAW

The claim for service connection for gout is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim on appeal stems from a denial of service connection 
for gout in a December 1993 rating decision.  In essence, it 
is claimed that he has gout and or swollen joints due to the 
inservice elevated uric acid level.  This decision includes 
gout and all possible manifestations of gout including 
painful or swollen joints.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A September 1987 service examination found a normal condition 
of his upper and lower extremities.  In April and June 1988 
the appellant was treated for a left ankle sprain and an 
avulsion fracture of the distal tibia.  The appellant twisted 
his ankle at work in April 1989 and was diagnosed with a 
sprain.  

On December 14, 1990 the appellant reported that he had been 
evaluated and treated by a civilian doctor for a swollen left 
ankle that had persisted for 27 days.  He had been told the 
joint was not fractured but sprained.  It was swollen and 
tender to the touch without signs of infection.  In another 
December 1990 note, a left ankle sprain was resolving.  There 
was minimal edema, full range of motion and no point 
tenderness.  In January 1991 the appellant reported pain in 
his feet.  Both big toes were swollen and tender.  Blood uric 
acid analysis was 9.5 mg/dl, with the normal range listed as 
3.8-7.1 mg/dl.  In February 1991 he complained that his left 
ankle was hurting and denied any recent trauma.  Both the 
left ankle and foot appeared normal.  Probable tendonitis was 
diagnosed.  In March 1991 the appellant complained of left 
ankle pain for 4 days and ankle sprain versus degenerative 
joint disease was diagnosed.  A March 1991 X-ray of his left 
ankle revealed calcium deposits and bony spurs consistent 
with old trauma and no other acute bony abnormality.  In a 
March 1991 service examination the appellant complained of 
swollen or painful joints.  Examination of his upper and 
lower extremities and feet were normal.

In May 1991 the appellant was evaluated for a complaint of 
swelling in his right knee.  He reported a history of gout in 
his right foot for 4-5 days.  Probable gout was diagnosed.  
In August 1992 the appellant complained of left knee pain and 
probable gout was diagnosed.

A VA examination was conducted in June 1993.  The appellant 
reported that he developed acute joint pain in his left ankle 
in December 1990 while on active duty.  He had recurring 
joint pain involving the knees, ankles, elbows and other 
joints since that time.  His last acute episode had been 
about one month prior to the examination.  On examination 
there was no swelling, tenderness or restricted range of 
motion over any of the major joints.  Blood and urine 
analysis was ordered, but no results concerning uric acid 
levels were reported.  Apparent gouty arthritis was 
diagnosed.

In October 1993, uric acid levels were 9.5 mg/dl, with a 
reference range from 2.7-8.2 mg/dl.  Gout was diagnosed in 
beginning in November 1993 records with the most recent 
diagnosis in June 1994.

Service connection for gout and swollen joints was denied in 
December 1993.  The appellant submitted additional treatment 
records, and in October 1994 the RO denied service connection 
for gout and swollen joints.  The appellant perfected an 
appeal as to this rating decision.  In August 1997, the Board 
remanded the appeal.  The RO was instructed to determine 
whether there appellant was on active duty at time probable 
gout was diagnosed in August 1992 or at the time gouty 
arthritis was diagnosed in August 1994.  The RO was to obtain 
any additional private or VA Medical Center records as 
identified by the appellant since 1994.  After completion of 
this development, a VA examination was to be obtained.

In an October 1997 letter, the RO requested that the 
appellant furnish his additional active duty dates and 
information regarding treatment providers since August 1994.  
The appellant did not respond to this request.  There is no 
indication that the letter was returned undelivered and the 
appellant had not informed the RO as to any change of 
address. 

The claim for service connection for gout is not well 
grounded.  There is competent evidence of post-service gout.  
However, competent evidence of gout in service has not been 
presented.

The Board notes that in January 1991, in service, an elevated 
uric acid level (hyperuricemia) was reported.  Service 
connection is warranted for diseases or injuries that result 
in disability and are incurred coincident with service.  
Service connection is not granted for clinical findings, or 
laboratory test results as they are not disorders for which 
compensation is paid.  See Sanchez-Benitez v. West, No 97-
1948 (U. S. Vet. App. Dec 12, 1999).  No competent evidence 
has been presented that a diagnosis of gout was made in 
service, only that an abnormal laboratory test result was 
found.  No professional has established that the laboratory 
finding is a disease or an injury or a disability.

The Board has also considered that in May 1991, a probable 
gout diagnosis was made, which was one month after separation 
from service.  Gout is not one of the chronic diseases for 
which presumptive service connection is provided.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  The first diagnosis of gout was not 
made until after service in November 1993 and a probable 
diagnosis of a disease one month after service is 
insufficient to warrant service connection.

The appellant's lay statements are not competent to diagnose 
gout in service.  The appellant is competent to report that 
he had onset of painful joints during service, and the 
service medical records support that he complained of painful 
joints during that time.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis, be that a current diagnosis or one linking a 
current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  The appellant lacks the medical training 
and expertise to diagnose gout in service or to time the 
onset of his post-service gout with the abnormal laboratory 
finding noted in January 1991.

Competent evidence that connects post-service gout to service 
has not been presented.  No competent examiner has opined 
that post-service gout had its onset in service.  The only 
opinion that has been offered in this regard has been that of 
the appellant.  The Board has considered the guidance 
established by Savage, 10 Vet. App. at 488, which provides 
that the nexus between service and the current disability can 
be satisfied by evidence of continuity of symptomatology and 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Nevertheless, 
because it would not necessarily follow that there is a 
relationship between any present disability and the 
continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one as to which a lay person's observation is 
competent.  See Caluza, 7 Vet. App. at 498; Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Falzone, 8 Vet. App. 
398, 403 (1995); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A lay person is competent to observe or report a 
swollen, painful joint, however he is not competent to 
diagnose the etiology of the painful joint in each case.  The 
medical records submitted demonstrated joint complaints in 
February, March and May 1991, August 1992, prior to the June 
1993 VA examination and in November 1993, and June 1994.  In 
the instant case, a competent medical opinion is still 
necessary to link the post-service diagnosis of gout to the 
chronic symptomatology that an appellant has contended that 
he has had since service.  There is none. 

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (when the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).  Although when a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in the 
Supplemental Statement of the Case issued in October 1996 and 
the November 1999.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration).  

The Board notes that the Board had previously remanded the 
case.  An examination was to be scheduled if preconditions 
were met, including whether the veteran had additional 
service.  The appellant was notified by the RO in October 
1997 of the need for additional evidence and information and 
did not respond.  VA's duty is not a duty to prove a claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, 
without a response from the appellant no further examinations 
or action were appropriate.  In light of the fact that the 
claim is not well grounded absent competent evidence of gout 
in service or linking post-service gout to service, the Board 
may not pursue additional examinations.  Morton v. West, 12 
Vet. App. 477 (1999).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the Board must deny this claim as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.

The veteran is at liberty to petition to reopen the claim 
upon the submission of new and material evidence.  The best 
evidence would consist of a medical opinion linking the post 
service diagnosis to service, including any inservice 
findings.



ORDER

Service connection for gout is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

